



Exhibit 10.1


EXECUTION


AMENDMENT NO. 2 TO CREDIT AGREEMENT
This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of April
14, 2016 is made by and among PANERA BREAD COMPANY, a Delaware corporation (the
“Borrower”), BANK OF AMERICA, N.A. (“Bank of America”), in its capacity as
administrative agent for the Lenders (defined below) (in such capacity, the
“Administrative Agent”), and each of the Lenders signatory hereto. Capitalized
terms used but not otherwise defined herein have the respective meanings
ascribed to them in the Credit Agreement as defined below.
W I T N E S S E T H:
WHEREAS, the Borrower, Bank of America, as Administrative Agent and the lenders
from time to time party thereto (collectively, the “Lenders”) have entered into
that certain Term Loan Agreement dated as of June 11, 2014, as amended by that
certain Amendment No. 1 to Term Loan Agreement dated as of July 16, 2015 (as
hereby amended and as from time to time hereafter further amended, modified,
supplemented, restated, or amended and restated, the “Credit Agreement”); and


WHEREAS, in connection with the foregoing, the Borrower has advised the
Administrative Agent and the Lenders that it desires to amend certain provisions
of the Credit Agreement, and the Administrative Agent and the Lenders signatory
hereto, collectively constituting the Required Lenders, are willing to effect
such amendments on the terms and conditions contained in this Amendment;


NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended, effective as of the Closing
Date, as follows:
(a)
Section 1.01 of the Credit Agreement is hereby amended by inserting in clause
(a) of the definition of Eurodollar Rate after the phrase “with a term
equivalent to such Interest Period” the following:

“and, if such rate is not available, a comparable or successor rate which rate
is approved by the Administrative Agent; and if the Eurodollar Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement”
(b)
Section 7.14 of the Credit Agreement is hereby amended by deleting such section
in its entirety and replacing it with the following in lieu thereof:

“[Reserved]”.





--------------------------------------------------------------------------------






2.    Conditions Precedent. The effectiveness of this Amendment and the
amendments to the Credit Agreement herein provided are subject to the
satisfaction of the following conditions precedent (the first date on which such
conditions have been satisfied, the “Amendment Effective Date”):
(a)
the Administrative Agent shall have received each of the following documents or
instruments in form and substance reasonably acceptable to the Administrative
Agent:

(i)
one or more counterparts of this Amendment, duly executed by the Borrower, the
Administrative Agent and the Required Lenders; and

(ii)
a certificate of the Company attesting to the matters in Section 3(a).

3.
Representations and Warranties. In order to induce the Administrative Agent and
the Lenders to enter into this Amendment, the Borrower represents and warrants
to the Administrative Agent and the Lenders as follows:

(a)
After giving effect to this Amendment, (i) the representations and warranties
contained in §5 of the Credit Agreement and in each other Loan Document are true
and correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that the
representations and warranties contained in subsections (a) and (b) of §5.05 of
the Credit Agreement shall be deemed to refer to the most recent Audited
Financial Statements furnished pursuant to §6.01 of the Credit Agreement, and
(ii) no Default exists.

(b)
This Amendment has been duly authorized, executed and delivered by the Borrower
and constitutes a legal, valid and binding obligation of the Borrower, except as
may be limited by general principles of equity or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally.



2



--------------------------------------------------------------------------------






4.
Entire Agreement. This Amendment constitutes a Loan Document and, together with
all other Loan Documents (collectively, the “Relevant Documents”), sets forth
the entire understanding and agreement of the parties hereto in relation to the
subject matter hereof and supersedes any prior negotiations and agreements among
the parties relating to such subject matter. No promise, condition,
representation or warranty, express or implied, not set forth in the Relevant
Documents shall bind any party hereto, and no such party has relied on any such
promise, condition, representation or warranty. Each of the parties hereto
acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to any other party in relation to the subject matter
hereof or thereof. None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise, except in writing and
in accordance with §10.01 of the Credit Agreement.

5.
Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.

6.
Counterparts. This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, facsimile or other electronic imaging means (e.g., “pdf”
or “tif”) will be effective as delivery of a manually executed counterpart of
this Amendment.

7.
Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed and to be performed entirely within such State and shall be
further subject to the provisions of §10.14 and §10.15 of the Credit Agreement.

8.
Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

9.
References. All references in any of the Loan Documents to the “Term Loan
Agreement” shall mean the Credit Agreement, as amended hereby.

10.
Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and each of the Lenders, and
their respective successors, legal representatives, and assignees to the extent
such assignees are permitted assignees as provided in §10.06 of the Credit
Agreement.

11.
FATCA. Solely for purposes of determining withholding Taxes imposed under FATCA,
from and after the Amendment Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Credit



3



--------------------------------------------------------------------------------






Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).
12.
No Waiver. The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver (except that any noncompliance with the Credit Agreement as
a result of Section 7.14 of the Credit Agreement is hereby waived) of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

[Signature pages follow.]




4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Credit
Agreement to be made, executed and delivered by their duly authorized officers
as of the day and year first above written.


 
 
PANERA BREAD COMPANY,
 
 
 
 
 
 
By:
/s/ Michael J. Bufano
 
 
Name:
Michael J. Bufano
 
 
Title:
Senior Vice President, Chief Financial Officer









Amendment No. 2



--------------------------------------------------------------------------------






 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
 
 
 
By:
/s/ Kelly Weaver
 
 
Name:
Kelly Weaver
 
 
Title:
Vice President





 
 
BANK OF AMERICA, N.A., as a Lender
 
 
 
 
 
 
By:
/s/ Anthony Luppino
 
 
Name:
Anthony Luppino
 
 
Title:
Vice President









Amendment No. 2



--------------------------------------------------------------------------------






 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


 
 
 
 
 
 
By:
/s/ Maureen S. Malphus
 
 
Name:
Maureen S. Malphus
 
 
Title:
Vice President







Amendment No. 2



--------------------------------------------------------------------------------






 
 
TD BANK, N.A., as a Lender
 
 
 
 
 
 
By:
/s/ Elizabeth Sullivan
 
 
Name:
Elizabeth Sullivan
 
 
Title:
Senior Vice President





Amendment No. 2

